DISMISS; Opinion Filed January 21, 2015.




                                                          S
                                           Court of Appeals
                                                              In The


                                    Fifth District of Texas at Dallas
                                                        No. 05-14-00190-CV

                       GOLF CLUB AT TWIN CREEKS BEVERAGE, INC. D/B/A
                              TWIN CREEKS GOLF CLUB, Appellant
                                            V.
                                 SEUNG YOUN KANG, Appellee

                                On Appeal from the 366th Judicial District Court
                                             Collin County, Texas
                                    Trial Court Cause No. 366-03709-2011

                                          MEMORANDUM OPINION
                                       Before Justices Myers, Evans, and O'Neill 1
                                               Opinion by Justice Evans
          Before the Court is appellant’s unopposed motion to dismiss the appeal. Appellant has

informed the Court that the parties have reached a settlement of this matter such that all claims

and causes of action asserted at the trial court level have been fully resolved and appellant

requests that we dismiss the appeal. The parties have not advised us of their disposition of costs

or the supersedeas bond. Accordingly, we grant appellant’s motion and dismiss the appeal. See




   1
       The Hon. Michael J. O'Neill, Justice, Assigned
TEX. R. APP. P. 42.1(a)(1). We dispose of costs and the supersedeas bond subject to the parties’

agreement.




                                                    /David Evans/
                                                    DAVID EVANS
140190F.P05                                         JUSTICE




                                              –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

GOLF CLUB AT TWIN CREEKS                            On Appeal from the 366th Judicial District
BEVERAGE, INC. D/B/A TWIN CREEKS                    Court, Collin County, Texas
GOLF CLUB, Appellant                                Trial Court Cause No. 366-03709-2011
                                                    Opinion delivered by Justice Evans, Justices
No. 05-14-00190-CV         V.                       Myers and O'Neill participating.

SEUNG YOUN KANG, Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        Subject to any agreement between the parties, it is ORDERED that appellee Seung Youn
Kang recover her costs of this appeal from appellant Golf Club at Twin Creeks Beverage, Inc.
d/b/a Twin Creeks Golf Club and from Federal Insurance Company as surety on appellant’s
supersedeas bond. After all of appellee’s costs have been paid and appellant’s obligations under
the parties’ agreement have been satisfied, the obligations of Federal Insurance Company as
surety on appellant’s supersedeas bond are DISCHARGED.


Judgment entered this 21st day of January, 2015.




                                              –3–